DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[M-0.125]”, and claim 2 recites “[M-0.069]”.  It is unclear if these limitations are intended to be deleted from the claims, as they are in brackets.  It is additionally unclear what applicant is intending to claim with these limitations, as the claims state that the number of windings is a natural number.  Clearer explanation and amendment of these limitations is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamura et al. (US 2015/0184703).
In Re claims 1 and 2, Shimamura et al. disclose an identical alternator pulley structure (1), comprising: a cylindrical outer rotating body (2); a belt (B); an inner rotating body (3); and a torsion coil spring (4) provided between, and engaging with, the two rotating bodies, wherein the coil spring transmits torque between the outer rotating body and the inner rotating body, and is configured to be deformed and disengage to block the transmission of toque between the outer rotating body and inner rotating body, and the coil spring has a plurality of full coils (see fig. 1).  The examiner notes that it appears that the value of M can be selected to be any number greater than the number of coils. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2015/0184703) as applied to claims 1 and 2 above, and further in view of Ali et al. (US 2009/0197719).
In Re claims 3 and 4, Shimamura et al. fail to teach the disengaging torque of the torsion coil spring.
Ali et al. teach providing a similar alternator pulley (figs. 9 and 10) having a similar torsion coil spring (50) between an outer rotating body (30) and in inner rotating body (100) with a preset disengagement of transmitted torque of approximately -5 N-m to 20 N-m, encompassing applicant’s claimed range to protect the alternator by attenuating pulley vibrations and enabling overrun of the of the pulley.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pulley structure of Shimamura et al. with a present torsion coil spring disengaging torque, as taught by Ali et al., to protect the alternator by attenuating pulley vibrations and enabling overrun of the of the pulley.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657